
	
		II
		110th CONGRESS
		1st Session
		S. 2161
		IN THE SENATE OF THE UNITED STATES
		
			October 15, 2007
			Mr. Isakson (for
			 himself, Mr. Johnson, and
			 Mr. Graham) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To ensure and foster continued patient safety and quality
		  of care by making the antitrust laws apply to negotiations between groups of
		  independent pharmacies and health plans and health insurance issuers (including
		  health plans under parts C and D of the Medicare Program) in the same manner as
		  such laws apply to protected activities under the National Labor Relations
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Community Pharmacy Fairness Act of
			 2007.
		2.Application of
			 the antitrust laws to independent pharmacies negotiating with health
			 plans
			(a)In
			 generalAny independent
			 pharmacies who are engaged in negotiations with a health plan regarding the
			 terms of any contract under which the pharmacies provide health care items or
			 services for which benefits are provided under such plan shall, in connection
			 with such negotiations, be entitled to the same treatment under the antitrust
			 laws as the treatment to which bargaining units which are recognized under the
			 National Labor Relations Act (29 U.S.C. 151 et seq.) are entitled in connection
			 with activities described in section 7 of such Act (29 U.S.C. 157). Such a
			 pharmacy shall, only in connection with such negotiations, be treated as an
			 employee engaged in concerted activities and shall not be regarded as having
			 the status of an employer, independent contractor, managerial employee, or
			 supervisor.
			(b)Protection for
			 good faith actionsActions taken in good faith reliance on
			 subsection (a) shall not be the subject under the antitrust laws of criminal
			 sanctions nor of any civil damages, fees, or penalties beyond actual damages
			 incurred.
			(c)No change in
			 National Labor Relations ActThis section applies only to
			 independent pharmacies excluded from the National Labor Relations Act. Nothing
			 in this section shall be construed as changing or amending any provision of the
			 National Labor Relations Act, or as affecting the status of any group of
			 persons under that Act.
			(d)Effective
			 dateThe exemption provided in subsection (a) shall apply to
			 conduct occurring beginning on the date of the enactment of this Act.
			(e)Limitation on
			 exemptionNothing in this section shall exempt from the
			 application of the antitrust laws any agreement or otherwise unlawful
			 conspiracy that excludes, limits the participation or reimbursement of, or
			 otherwise limits the scope of services to be provided by any independent
			 pharmacy or group of independent pharmacies with respect to the performance of
			 services that are within their scope of practice as defined or permitted by
			 relevant law or regulation.
			(f)No effect on
			 title VI of Civil Rights Act of
			 1964Nothing in this section shall be construed to
			 affect the application of title VI of the Civil
			 Rights Act of 1964.
			(g)No application
			 to specified Federal programsNothing in this section shall apply
			 to negotiations between independent pharmacies and health plans pertaining to
			 benefits provided under any of the following:
				(1)The Medicaid
			 Program under title XIX of the Social Security
			 Act (42
			 U.S.C. 1396 et seq.).
				(2)The State
			 Children’s Health Insurance Program (SCHIP) under title XXI of the
			 Social Security Act (42 U.S.C. 1397aa
			 et seq.).
				(3)Chapter 55 of
			 title 10, United States Code (relating to medical and dental care for members
			 of the uniformed services).
				(4)Chapter 17 of
			 title 38, United States Code (relating to Veterans’ medical care).
				(5)Chapter 89 of
			 title 5, United States Code (relating to the Federal employees’ health benefits
			 program).
				(6)The
			 Indian Health Care Improvement Act
			 (25 U.S.C. 1601 et
			 seq.).
				(h)DefinitionsFor
			 purposes of this section:
				(1)Antitrust
			 lawsThe term antitrust laws—
					(A)has the meaning
			 given it in subsection (a) of the first section of the
			 Clayton Act (15 U.S.C. 12(a)), except that such
			 term includes section 5 of the Federal Trade
			 Commission Act (15 U.S.C. 45) to the extent such
			 section 5 applies to unfair methods of competition; and
					(B)includes any State
			 law similar to the laws referred to in subparagraph (A).
					(2)Health plan and
			 related terms
					(A)In
			 generalThe term health
			 plan—
						(i)means a group
			 health plan or a health insurance issuer that is offering health insurance
			 coverage;
						(ii)includes a
			 prescription drug plan offered under part D of title XVIII of the Social
			 Security Act and a Medicare Advantage plan offered under part C of such title;
			 and
						(iii)includes any
			 entity that contracts with such a plan or issuer for the administering of
			 services under the plan or coverage.
						(B)Health insurance
			 coverage; health insurance issuerThe terms health
			 insurance coverage and health insurance issuer have the
			 meanings given such terms under paragraphs (1) and (2), respectively, of
			 section 733(b) of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1191b(b)).
					(C)Group health
			 planThe term group health plan has the meaning
			 given that term in section 733(a)(1) of the Employee Retirement Income Security Act of
			 1974 (29
			 U.S.C. 1191b(a)(1)).
					(3)Independent
			 pharmacyThe term independent pharmacy means a
			 pharmacy which is not owned (or operated) by a publicly traded company. For
			 purposes of the previous sentence, the term publicly traded
			 company means a company that is an issuer within the meaning of section
			 2(a)(7) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7201(a)(7)).
				
